Third District Court of Appeal
                                  State of Florida

                            Opinion filed February 6, 2019.
            Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                  No. 3D18-2528
                            Lower Tribunal No. 04-29879
                                ________________


                                   Luis La-Casse,
                                       Appellant,

                                            vs.

                               The State of Florida,
                                       Appellee.



         An appeal from the Circuit Court for Miami-Dade County, Richard L. Hersch,
Judge.

         Luis La-Casse, in proper person.

      Ashley Brooke Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before EMAS, C.J., and SCALES and HENDON, JJ.

         PER CURIAM.
      In two previous decisions, this court found procedural deficiencies in the

process leading up to the trial court’s orders precluding Luis La-Casse from filing

any further pro se pleadings in lower court case number F04-29879. See La-Casse

v. State, 255 So. 3d 507 (Fla. 3d DCA 2018) and La-Casse v. State, 223 So. 3d 1129

(Fla. 3d DCA 2017). In each of those previous decisions, this court reversed and

remanded, ultimately directing the trial court to consider La-Casse’s responses to

the order to show cause and thereafter to enter an appropriate order either permitting

or precluding further pro se filings by La-Casse.

      Upon remand, a successor trial judge was assigned to this cause.            The

successor judge conducted a thorough review of the record, including all of La-

Casse’s responses to the show cause order, and issued an order on November 8, 2018

(and a supplemental order on November 14, 2018) precluding further pro se filings.1

      La-Casse has now filed a petition seeking this court’s issuance of a writ of

certiorari, asserting that the trial court departed from the essential requirements of

the law in entering the November 8 and November 14 orders prohibiting La-Casse

“from filing any petitions and/or motions, unless accompanied by a certificate of


1
  The supplemental order was necessitated by La-Casse’s filing of a supplemental
response to the show cause order. La-Casse’s supplemental response was docketed
with the clerk on November 7, 2018, but the trial court was unaware of this pleading
until after it entered its November 8, 2018 order. Once the trial court was made
aware of this supplemental response, the trial court considered the merits of the
supplemental response and thereafter entered its supplemental order on November
14, 2018.

                                          2
merit signed by a member in good standing of the Florida Bar.” La-Casse further

contends that the entry of these orders constitutes irreparable harm, resulting in a

manifest injustice that must be corrected.

      We treat La-Casse’s petition as a direct appeal from the trial court’s orders of

November 8 and November 14, rather than a petition for writ of certiorari. Having

reviewed the thoughtful and thorough orders of the trial court, as well as the record

below, which amply support the trial court’s determinations, we affirm.




                                             3